--------------------------------------------------------------------------------

Exhibit 10.1
 
Dated 8th of October 2015
 

(1) ASTERIAS BIOTHERAPEUTICS INCORPORATED

 

(2) CELL THERAPY CATAPULT SERVICES LIMITED

 

--------------------------------------------------------------------------------

 
Services Agreement
 

--------------------------------------------------------------------------------



[image00001.jpg]
 
1

--------------------------------------------------------------------------------

CONTENTS
 
Clause
     
Page
 
1
INTERPRETATION
3
2
APPOINTMENT
5
3
TERM
5
4
SERVICES
5
5
CUSTOMER’S OBLIGATIONS
6
6
INVOICES AND PAYMENT
6
7
CONFIDENTIAL INFORMATION
8
8
INTELLECTUAL PROPERTY
9
9
STATE AID
10
10
WARRANTIES
11
11
INDEMNITIES
11
12
LIABILITY AND INSURANCE
11
13
TERMINATION
12
14
GENERAL
13
Schedules
   
1
Additional Commitments
17

 
2

--------------------------------------------------------------------------------

THIS AGREEMENT ("Agreement") is made on
2015

 
BETWEEN:
 

(1) ASTERIAS BIOTHERAPEUTICS, INC., a company incorporated in the State of
Delaware, USA and whose principal place of business is at 230 Constitution
Drive, Menlo Park, California, 94025, USA (“Customer”); and

 

(2) CELL THERAPY CATAPULT SERVICES LIMITED, a company incorporated and
registered in England and Wales with company number 08215513 whose registered
office is at 12th Floor Tower Wing, Guy’s Hospital, Great Maze Pond, London SE1
9RT, UK (“Catapult”).

 
each a “Party” and together the “Parties”.
 
RECITALS:
 

(A)
Catapult is part of a Research Organisation (Catapult Research Organisation)
specialising in the development of technologies which speed the growth of the
cell and gene therapy industry, and Catapult has access to affiliate platform
projects relating to the large scale manufacture of pluripotent cells and other
cellular expansions protocols.

 

(B) Customer is engaged in the development of cell therapy medicaments based
upon pluripotent stem cell-derived dendritic cells.

 

(C) The parties believe that intellectual property from the Catapult’s platform
projects and elsewhere within the Catapult Research Organisation (the “Platform
Projects”), combined with further work, may speed the commercial development of
Customer’s cell therapy medicaments.

 

(D) Customer wishes to engage Catapult on the terms set out in this Agreement to
provide certain services (as more fully described in the "Side Letter") and
licence certain background intellectual property (as more fully described in
Section 8 (Intellectual Property) below) in connection with developing a
scalable manufacturing and differentiation process for Asterias’ human embryonic
stem cell derived DC AST-VAC2 product.

 

(E) The Parties to this Agreement recognise that the project is experimental in
nature and while Catapult and Customer will work diligently to achieve the
Deliverable (as defined below) an insurmountable technical issue may be
encountered, at any time during the work plan, meaning that the project will be
terminated at no fault of either Party.

 
OPERATIVE CLAUSES
 

1. INTERPRETATION

 

1.1 The definitions in this clause apply in this Agreement (unless the context
requires otherwise).



“Affiliate”
in relation to a Party, means any entity or person which Controls, is Controlled
by, or is under common Control with that Party;
   
“Background Intellectual
Property”
any and all Intellectual Property, including in the case of Catapult that which
arises under the Platform Projects, which is owned, licensed or controlled by a
Party and is used by such Party in the performance of its obligations under this
Agreement, but excludes Foreground Intellectual Property;

 
3

--------------------------------------------------------------------------------

“Business Day”
a day that is not a Saturday, Sunday or public or bank holiday in England or the
State of California;
   
“Charges”
the charges set out in the Side Letter;
   
“Claims”
 
all demands, claims, and liability (whether criminal or civil, in contract,
tort, or otherwise) for losses, damages, legal costs, and other expenses of any
nature whatsoever and all costs and expenses (including legal costs) incurred in
connection therewith;
   
“Confidential Information”
all technical, scientific, or commercial information, including materials,
improvements, inventions, developments, techniques, processes, methods, plans,
drawings, designs, specifications, procedures, computer software, data, results,
trade secrets, know-how, and all information concerning past, present, and
future transactions, dealings, projects, plans, proposals, and other business
affairs;
   
“Control”
 
direct or indirect beneficial ownership of 50 per cent or more of the share
capital, or other participating interest carrying the right to vote or to
distribution of profits of that Party;
   
“Designated Supervisors”
the individuals identified as such in the Side Letter;
   
“Deliverables”
the deliverables to be prepared by Catapult and delivered to Customer as part of
the Services as set out in the Side Letter;
   
“Foreground Intellectual
Property”
any and all Intellectual Property, which arises from the performance of this
Agreement;
   
“Intellectual Property”
 
any and all patents, utility models, registered designs, unregistered design
rights, copyright, database rights, rights in respect of confidential
information, rights under data exclusivity laws, rights under orphan drug laws,
rights under unfair competition laws, property rights in biological or chemical
materials, extension of the terms of any such rights (including supplementary
protection certificates), know-how, applications for and the right to apply for
any of the foregoing registered property and rights, and similar or analogous
rights in any part of the world;
   
“Licences”
the licences as defined in Section 8 (Intellectual Property) in this agreement;
   
“Payment Amount”
the amounts set out in the Side Letter due to be paid by Customer to Catapult in
advance of the delivery of work towards achievement of the milestones;
   
“Personnel”
any directors, employees, agents, consultants or contractors of a Party;
   
“Research Organisation”
an entity falling within the definition of a research organisation as set out in
the R&D&I Framework;

 
4

--------------------------------------------------------------------------------

“R&D&I Framework”
the Framework for State aid for research and development and innovation 2014/C
198/01 including any amendments to the same or replacements thereof; and
   
“Services”
the services to be carried out and Deliverables to be provided by Catapult as
described in the Side Letter.




2. APPOINTMENT

 
Customer appoints Catapult, and Catapult agrees, to provide the Services and
licences to Customer as set out in this Agreement.  The Side Letter sets out
details of the Services to be provided and the associated Charges and forms part
of and is incorporated into this Agreement.
 

3. TERM

 
This Agreement shall commence on the date set out above and shall continue until
such a time as all the Services have been delivered to Customer, unless earlier
terminated in accordance with its terms.
 

4. SERVICES

 

4.1 Catapult shall:

 

4.1.1 exercise, and ensure that its Personnel exercise reasonable skill, care,
and diligence in the performance of the Services;

 

4.1.2 carry out the Services in accordance with all appropriate legal and
regulatory requirements and recommendations; and

 

4.1.3 work diligently to complete the Services in accordance with any estimated
timetable set out in the Side Letter, however both Parties recognize that the
timelines for performance of the Services may be subject to changes as a result
of unforeseen technical challenges. If the Catapult encounters a technical issue
which means that completion of the Services is not possible or only achievable
by using resources which are not contemplated by the activities set out in the
Side Letter and which cannot be resolved through the mechanism included in
Clause 4.6, then the Catapult may terminate this Agreement on 60 days written
notice to the Customer.

 

4.2 Catapult shall ensure that all its Personnel who perform the Services are
technically competent and suitably qualified to carry out the parts of the
Services assigned to them.

 

4.3 Each Party shall appoint a Designated Supervisor for the Services.
Catapult’s Designated Supervisor shall be responsible for the overall conduct of
the Services and shall be the principal point of contact with Customer for all
matters relating to this Agreement.

 

4.4 Catapult shall on written request from Customer keep Customer informed of
the progress of the Services, including without limitation holding joint project
teleconferences with Customer at least once quarterly.

 

4.5 If Customer wishes to vary the Services, it shall submit a detailed
statement of requirements to Catapult. Within 30 days of receipt Catapult will
provide Customer with a revised estimate as to the additional cost (if any) and
time required for performing the changed or additional services and details of
any impact on the existing Services. Both parties may then agree to amend the
Side Letter in accordance with clause 14.2.

 
5

--------------------------------------------------------------------------------

4.6 The milestones and costs described in the Side Letter, Clause 2 Invoices and
Payments Schedule B, are estimates of the time and materials required to meet
the milestones and there is an expectation that these milestones are achievable
within the time and cost.  Where it becomes apparent that time or cost estimates
may be exceeded, Catapult will provide Customer with a revised estimate as to
the additional cost (if any) and time required and details of any impact on the
existing Services. Both parties may then agree to amend the Side Letter in
accordance with clause 14.2. If the Customer does not agree to amend the Side
Letter following the Catapult’s notification then the Catapult shall be entitled
to terminate this Agreement on 60 days’ written notice to the Customer.

 

4.7 Where Catapult achieves a milestone at a lower cost than anticipated
Catapult will inform Customer of the saving and the value will be applied in the
following manner 1) be carried forward to other milestones as a credit to be
applied to costs overruns on other milestones, 2) applied to the funding of any
additional work identified and agreed in Clause 4.5, 3) where the work is
complete, returned to Customer according to a process analogous to that
described for termination in Clause 13.

 

5. CUSTOMER’S OBLIGATIONS

 

5.1 Customer shall:

 

5.1.1 provide Catapult with all such information and assistance as Catapult may
reasonably require from time to time to perform the Services;

 

5.1.2 ensure that any information provided to Catapult is complete and accurate;

 

5.1.3 if necessary, provide Catapult Personnel with access, as required, to its
premises to perform the Services;

 

5.1.4 inform Catapult of all health and safety rules and regulations and any
other reasonable security and requirements that apply at all of Customer’s
premises to which Catapult may need access for the purpose of providing the
Services; and

 

5.1.5 co-operate with Catapult in all matters relating to the Services and not
interfere in any way with the performance of the Services by Catapult;

 

5.1.6 comply with the terms of the Schedule 1 “Additional Commitments”; failure
to comply with Additional Commitments will be deemed a breach of the Agreement
and failure to remedy the breach according to the terms of clause 13.1 will be
deemed a material breach and Catapult may terminate the Agreement

 

6. INVOICES AND PAYMENT

 

6.1 Customer shall pay the Charges to Catapult. Whenever any payment is due,
Catapult shall submit an invoice to Customer.

 

6.2 All cash payments due under this Agreement are described in the Side Letter
Clause 2 Invoices and Payments Schedule A.  Such cash payments:

 

6.2.1 are exclusive of value added tax and withholding taxes which where
applicable will be paid by Customer in addition and to the extent that the
Customer is legally obliged to withhold sums due to the Catapult on account of
tax then the Customer shall gross up any payment such that the Catapult receives
the full sum invoiced notwithstanding any withholding;

 

6.2.2 will be made in pounds sterling in cleared funds by BACS (Bank Automated
Clearing System) transfer to the bank account detailed on the applicable
invoice; and

 
6

--------------------------------------------------------------------------------

6.2.3 shall be made in full within thirty (30) days of the date of the invoice,
failing which Catapult may:

 

6.2.3.1 charge interest on any outstanding amount on a daily basis at a rate
equivalent to 4 per cent above the Bank of England base lending rate then in
force; and

 

6.2.3.2 on fifteen (15) days prior written notice to Customer suspend its
provision of any or all of the Services until such payment has been made in
full.

 

6.3 All payments made in Customer stock due under this Agreement are described
in the Side Letter Clause 2 Invoices and Payments Schedule A and are exclusive
of value added tax and withholding taxes which where applicable will be paid by
Customer in addition, and shall be made subject to the provisions set forth in
this Section 6.3.

 

6.3.1 All payments made in Customer stock due under this Agreement shall be made
by the Customer, in advance of quarterly payments due as listed in the Side
Letter.  The amount of stock Customer shall issue to Catapult on each date that
stock is issued (the “Issue Date”), shall be determined as: amount of stock
payment (in GBP) as listed in the Side Letter plus amount of fees and expenses
due to MLV & Co., LLC pursuant to Section 6.3.5, the sum of which shall be
divided by the volume weighted 20 day average trading price of Asterias Series A
Common Stock on the NYSE MKT, during the 20 trading days immediately prior to
the payment date.  Conversion of GBP to USD shall be according to the exchange
rate as published by the Wall Street Journal on the date payment is issued.

 

6.3.2 All payments made in Customer stock due under this Agreement shall be due
within thirty (30) days of the date of invoice from Catapult, but in no event
shall a stock payment be due sooner than five (5) business days after the start
of the fiscal quarter for which the stock payment applies.  Customer may, in its
sole option, make stock payments up to four quarters (one year) in advance.

 

6.3.3 The Parties understand that Catapult intends to sell such Customer stock
shortly after each Issue Date.  The Parties agree that Catapult shall engage the
services of a registered broker dealer for such sales, and that Catapult shall
initially engage MLV & Co., LLC to provide such services.

 

6.3.4 Catapult acknowledges that issuances and sales of the stock will be made
pursuant to Customer's registration statement with the United States Security
and Exchange Commission ("SEC") (or exemption therefrom) and agrees to use
reasonable efforts to cooperate with Customer in connection with Customer's
requirements under SEC rules.  Notwithstanding the above, Catapult acknowledges
that Customer has no obligation to maintain an effective registration statement
covering the issuance or sale of the stock.

 

6.3.5 Catapult acknowledges that it is responsible for any fees, taxes and other
expenses relating to the sale of such stock, except that Customer shall bear
fees and expenses due to MLV & Co., LLC pursuant to services rendered pursuant
to Section 6.3.3.

 

6.3.6 Customer, in its sole discretion, may choose to pay Catapult cash in lieu
of one or more stock payment(s).  If Customer chooses to pay cash in lieu of
stock, Customer may satisfy such payment by paying an amount of cash equal to
90.91%  the payment amount.

 

6.3.7 If at any time the Customer is unable or unwilling to issue stock to meet
its obligations under the Side Letter, then the Catapult shall have the option
to convert the obligation to issue stock to an obligation to pay cash provided
that the cash payment obligation shall amount to 90.91% of the alternative sum
payable in stock. If despite its diligent efforts in collaboration with a
registered broker dealer, the Catapult is unable to sell a quarterly stock
payment within 60 days of its due date as described in Section 6.3.2 above and
Schedule A to the Side Letter, then Catapult may request that the unsold portion
of the stock payment for such quarter be credited towards a future quarterly
stock payment, and Customer shall pay in cash any resulting shortfall to make
up  the 90.91% cash alternative amount.  For the avoidance of doubt, during all
times, Catapult shall use reasonable diligent efforts to sell Customer stock
through the registered broker dealer.

 
7

--------------------------------------------------------------------------------

6.4 All payments to be made by Customer to Catapult under this Agreement will be
made in full and without any set-off or any deduction or withholding including
on account of any counterclaim.

 

6.5 If there is any change in applicable law that materially increases the cost
of delivery of the Services, Catapult shall give Customer written notice of the
increased rate and Customer shall have thirty (30) days to accept the revised
terms or to tender notice of termination. Any of the Services provided after the
thirty (30) day period shall be charged at the increased rate.

 

7. CONFIDENTIAL INFORMATION

 

7.1 Each Party (the “Receiving Party”) undertakes:

 

7.1.1 to maintain as secret and confidential all Confidential Information
obtained directly or indirectly from the other Party (the “Disclosing Party”) in
the course of this Agreement and to respect the Disclosing Party’s rights
therein;

 

7.1.2 to treat the Disclosing Party’s Confidential Information as the
confidential and exclusive property of the Disclosing Party, except that as
determined in Section 8 (Intellectual Property) some Confidential Information
developed by Catapult or its Personnel in the course of the provision of the
Services shall be Customer’s Confidential Information even though it may be
disclosed by Catapult to Customer;

 

7.1.3 not to use such Confidential Information for any purpose other than (in
the case of Catapult) to provide or (in the case of Customer) to make use of the
Services;

 

7.1.4 not to disclose such Confidential Information to any person other than
those of its Personnel to whom and to the extent that such disclosure is
reasonably necessary for the purposes of this Agreement and who have entered
into legally binding confidentiality obligations substantially similar in scope
to this clause 7; and

 

7.1.5 take all reasonable steps necessary to prevent the unauthorized disclosure
or use of any of the Disclosing Party’s Confidential Information.

 

7.2 The provisions of clause 7.1 shall not apply to Confidential Information
which the Receiving Party can demonstrate by reasonable, written evidence:

 

7.2.1 was, prior to its receipt by the Receiving Party from the Disclosing
Party, in the possession of the Receiving Party and at its free disposal; or

 
 
 
7.2.2 is subsequently disclosed to the Receiving Party without any obligations
of confidence by a third party who has not derived it directly or indirectly
from the Disclosing Party; or

 

7.2.3 is or becomes generally available to the public through no act or default
of the Receiving Party or its agents, employees, or Affiliates; or

 

7.2.4 is independently developed by the Receiving Party by individuals who have
not had any direct or indirect access to the Disclosing Party’s Confidential
Information; or

 
8

--------------------------------------------------------------------------------

7.2.5 the Receiving Party is required to disclose to the courts of any competent
jurisdiction, or to any government regulatory agency, or financial authority,
provided that the Receiving Party shall (i) inform the Disclosing Party as soon
as is reasonably practicable, and (ii) at the Disclosing Party’s request seek to
persuade the court, agency, or authority to have the information treated in a
confidential manner, where this is possible under the court, agency, or
authority’s procedures.

 

7.3 The Receiving Party shall ensure that all of its Personnel who have access
to any of the Disclosing Party’s information to which clause 7.1 applies shall
be made aware of and subject to these obligations and shall have entered into
written undertakings of confidentiality at least as restrictive as clause 7.1
which apply to the Disclosing Party’s Confidential Information.

 

7.4 Either Party may disclose Confidential Information to an Affiliate, provided
that the Party making the disclosure shall procure that each Affiliate which has
access to any of the Disclosing Party’s information shall be made aware of and
subject to these obligations and shall have entered into written undertakings of
confidentiality at least as restrictive as clause 7.1 which apply to the
Disclosing Party’s Confidential Information. Any breaches of the obligations of
confidentiality contained in this agreement by any Affiliate shall be treated as
a breach of those obligations by the Party which made the disclosure to the
Affiliate.

 

7.5 Upon any termination of this Agreement, the Receiving Party shall:

 

7.5.1 destroy (to the extent it is able to do so) or return to the Disclosing
Party any documents or other materials that contain the Disclosing Party’s
Confidential Information including all copies made, save that the Receiving
Party may retain a single copy subject to the same confidentiality provisions
for its legal records, and shall not be obliged to purge or delete Confidential
Information of the Disclosing Party retained within electronic backups of its IT
systems; and

 

7.5.2 subject to clause 13.6, make no further use or disclosure thereof.

 

7.6 The obligations of the Parties under this clause 7 shall survive the
termination of this agreement for whatever reason for a period of 10 years.

 

7.7 The obligations set out in Clause 7 shall not apply to the exercise by a
Party of its rights in Foreground Intellectual Property.

 

7.8 Receiving Party acknowledges and agrees that due to the unique nature of
Disclosing Party’s Confidential Information, there might be no adequate remedy
at law for any breach of its obligations under Section 7.  Therefore, upon any
breach of this section by a Receiving Party, Disclosing Party shall be entitled
to seek appropriate injunctive or other equitable relief in addition to whatever
remedies it might have at law for any unauthorized use or disclosure of
Disclosing Party’s Confidential Information in breach of the Receiving Party's
obligations under this Agreement.

 

8. INTELLECTUAL PROPERTY

 

8.1 Nothing in this Agreement shall prevent either Party from freely dealing
with its Background Intellectual Property.

 

8.2 Customer hereby grants to Catapult a non-exclusive, non-transferable licence
for the duration of this Agreement to use the Customer Background Intellectual
Property and the Foreground Intellectual Property only for the purpose and to
the extent necessary to enable Catapult to comply with its obligations under
this Agreement.

 

8.3 Customer shall at all times own and have unrestricted free right to use the
Deliverables, provided that this right shall not extend to the Catapult’s
Background Intellectual Property (unless agreed in writing between the Parties).
To the extent that any of the Catapult’s Background Intellectual Property is
needed for the use of the Deliverables, Catapult grants to Customer a
non-exclusive, fully paid-up, royalty-free, sublicensable, worldwide licence to
use such of its Background Intellectual Property as are required to use the
Deliverables.

 
9

--------------------------------------------------------------------------------

8.4 Foreground Intellectual Property, with the exception of Foreground
Intellectual Property generated in work packages 1, 2 and 6 shown in the Side
Letter, shall be owned by Customer, except that any know-how which (a) results
from Catapult’s performance of its obligations under this Agreement and (b) is
directly derived from Catapult’s know-how shall be owned by Catapult.  As far as
it is able to do so, Catapult assigns to Customer by way of future assignment
all Foreground Intellectual Property, with the exception of Foreground
Intellectual Property generated in work packages 1, 2 and 6 shown in the Side
Letter.

 

8.5 Foreground Intellectual Property developed in work packages 1, 2 and 6 (see
the Side Letter), shall be owned by Catapult. As far as it is able to do so,
Customer assigns to Catapult by way of future assignment all Foreground
Intellectual Property developed by Catapult in work package 1, 2 and 6.

 

8.6 Catapult grants to Customer a non-exclusive, fully paid-up, royalty-free,
sublicensable worldwide licence to use the Foreground Intellectual Property
generated in work package 1, 2 and 6 and to the extent that any of the
Catapult’s Background Intellectual Property is needed for the use of the
Foreground Intellectual Property generated in work package 1, 2 and 6, Catapult
grants to Customer a non-exclusive, fully paid-up, royalty-free, sublicensable
worldwide licence to use such of its Background Intellectual Property as is
required to use the Foreground Intellectual Property generated in work package
1, 2 and 6.

 

8.7 At Customer’s written request and expense, Catapult shall, and shall use
reasonable efforts to ensure that its Personnel shall, execute all documents and
do all things requested by Customer to vest and confirm in Customer all right,
title and interest in the Foreground Intellectual Property, with the exception
of Foreground Intellectual Property generated in work package 1,2 and 6.

 

8.8 The Parties acknowledge that nothing shall preclude Catapult from doing
materially similar work for any third party provided that, in doing so, Catapult
may not use or license to such third party any Customer Confidential
Information, Intellectual Property or know-how (including Intellectual Property
or know-how assigned to Customer pursuant to the Agreement).

 

8.9 The licences granted to the Customer and the rights assigned to the Customer
are conditional on the Customer making payment of all sums due under this
Agreement (including pursuant to the Side Letter). If the Customer defaults on
any payment and does not remedy such default within 30 days of the Catapult’s 
written notice requiring payment then the licences granted shall terminate and
the Customer shall assign any rights transferred to it back to the Catapult.

 

8.10 Clauses 4.6 and 4.7 are not applicable to Initial License Fee Payments as
identified in the Side Letter.  For the avoidance of doubt the Initial License
Fee payments, as set out in Schedule B of the Side Letter, are non-returnable
nor creditable against any other payments.

 

9. STATE AID

 

9.1 The parties acknowledge that Catapult is a Research Organisation and has an
obligation to ensure, and is subject to audits to demonstrate, that all
activities it undertakes are compliant with EU state aid rules, including its
activities under this Agreement. The Parties therefore agree that,
notwithstanding any other provision of this Agreement:

 

9.1.1 Catapult shall be entitled to cooperate fully with any investigation by
any grant funder of Catapult or by the European Commission or any court of law
with respect to this Agreement regarding the grant/alleged grant of state aid
and the provision of Services hereunder and Customer shall, if so requested by
Catapult, promptly provide to Catapult all reasonable and necessary assistance
in connection with any such investigation(s);

 
10

--------------------------------------------------------------------------------

9.1.2 Catapult shall keep Customer informed of any active and specific
investigation into this Agreement and, where possible, liaise with Customer
concerning any response to the European Commission; and

 

9.1.3 the Parties shall comply with any ruling of the European Commission or
court of law in relation to the application of the EU state aid rules to this
Agreement.

 

9.2 The obligations set out in clause 9.1 above shall subsist for a period of 10
years from the date of completion of the provision of Services under this
Agreement, notwithstanding any earlier termination of this Agreement.

 

10. WARRANTIES

 

10.1 Each Party warrants that:

 

10.1.1 to the best of its knowledge and belief, its performance of the Services
will not breach the Intellectual Property rights of any third party;

 

10.1.2 it is not party to any agreement which would prevent it from fulfilling
its obligations under this Agreement

 
and the Customer further warrants that it is entitled to lawfully issue stock to
the Catapult as anticipated by the terms of this Agreement. Any stock issued
shall be of the same class that is generally traded.
 

10.2 The warranties set out at clause 10 are the only warranties given by the
Parties and all other warranties where express or implied are hereby excluded to
the extent allowed by law.

 

11. INDEMNITIES

 

11.1 Subject to clauses 11.2 and 11.3 and 12, Catapult shall indemnify Customer
and its officers, directors, employees, and representatives against all Claims
that use of the Deliverables by Customer infringes the Intellectual Property
rights of any third party (“IP Claim”).

 

11.2 Customer shall provide prompt written notice to Catapult of the initiation
of any action or proceeding that may reasonably lead to a claim for
indemnification. Customer shall co-operate with Catapult in the defence of any
IP Claim. Catapult shall not be obligated to indemnify Customer for any
settlement or other payment of costs or expenses incurred without Catapult’s
prior written consent.

 

11.3 Catapult will have no liability under or in connection with this Agreement
for any IP Claim arising out of any modification to Deliverables made by any
person other than Catapult or any failure by Customer to use the Deliverables in
accordance with Catapult’s instructions.

 

12. LIABILITY AND INSURANCE

 

12.1 To the extent that any Party has any liability in contract, tort, or
otherwise under or in connection with this Agreement, including any liability
for breach of warranty, its liability shall be limited in accordance with the
following provisions of this clause 12.

 

12.2 Subject to clauses 12.3 and 12.4, the aggregate liability of Catapult to
Customer shall be limited to the total payments made by Customer to Catapult
under this Agreement. Each Party acknowledges that this limit is reasonable in
the light of the other Party’s insurance.

 

12.3 In no circumstances shall any Party be liable for any loss, damage, costs,
or expenses of any nature whatsoever incurred or suffered by the other Party or
its Affiliates that is (i) of an indirect, special, or consequential nature or
(ii) any loss of profits, revenue, business opportunity, or goodwill (whether
direct or indirect).

 
11

--------------------------------------------------------------------------------

12.4 The provisions of this Agreement set out the maximum liability of the
parties under or in connection with this Agreement. All other liability is
excluded, provided that nothing in this Agreement excludes any person’s
liability to the extent that it may not be so excluded under applicable law,
including any such liability for death or personal injury caused by that
person’s negligence, or liability for fraud or for any other liability that
cannot be excluded by law.

 

12.5 Each Party shall take out with a reputable insurance company and maintain
for the duration of this Agreement adequate insurance cover in respect of its
obligations hereunder.

 

13. TERMINATION

 

13.1 Either Party may at any time terminate this Agreement, or suspend the
performance of its obligations under this Agreement, by notice in writing to the
other Party, if the other Party is in material breach of this Agreement and, in
the case of a breach capable of remedy, the breach is not remedied within thirty
(30) days of the other Party’s receiving notice specifying the breach and
requiring its remedy.

 

13.2 Either Party may terminate this Agreement at any time by notice in writing
to the other Party, such notice to take effect as specified in the notice, if
(i) the other Party becomes insolvent or unable to pay its debts as and when
they become due, or (ii) an order is made or a resolution is passed for the
winding up of the other Party (other than voluntarily for the purpose of solvent
amalgamation or reconstruction), or (iii) a liquidator, administrator,
administrative receiver, receiver, or trustee is appointed in respect of the
whole or any part of the other Party’s assets or business, or (iv) the other
Party makes any composition with its creditors, or (v) the other Party ceases to
continue its business, or (vi) as a result of debt and/or maladministration the
other Party takes or suffers any similar or analogous action in any
jurisdiction.

 

13.3 Without prejudice to any other right or remedy it may have, Catapult may
terminate this Agreement without prior notice if Customer fails to pay any
amount due under the terms of this Agreement and that amount remains unpaid for
thirty (30) days after Catapult has given written notice that the amount has not
been paid.

 

13.4 Customer shall have the right to terminate this Agreement for any reason on
sixty (60) days prior written notice.

 

13.5 A Party’s right of termination under this Agreement, and the exercise of
any such right, shall be without prejudice to any other right or remedy
(including any right to claim damages) that such Party may have in the event of
a breach of contract or other default by the other Party.

 

13.6 If this Agreement is terminated for any reason, Customer shall pay Catapult
for work carried out by Catapult prior to the date that such termination takes
effect and shall reimburse Catapult in respect of any unavoidable third party
costs and expenses. Provided that Customer pays Catapult for such work and
unavoidable third party costs and expenses, Customer shall retain the rights
awarded it under Section 8 to all Deliverables and Foreground Intellectual
Property developed under this Agreement through termination, and to any of
Catapult’s Background Intellectual Property needed for the use by of such
Deliverables and Foreground Intellectual Property.  Promptly following the date
of termination, Catapult shall reimburse Customer for any amounts that Customer
previously paid in advance for work to be performed by Catapult that Catapult
has not completed.  Such reimbursements shall be calculated as follows:

 

13.6.1 With respect to any advance payments in cash made by Customer,
reimbursements for such amounts shall be equal to the amount that Customer paid
to Catapult for work that Catapult has not completed.

 
12

--------------------------------------------------------------------------------

13.6.2 With respect to any advance payments made by Customer in Customer stock
for work that Catapult has not completed, but which, Catapult has sold prior to
the date of termination, Catapult shall reimburse Customer the actual cash
received by Catapult (i.e. net of any fees or expenses paid to MLV pursuant
Section 6.3.5) from the sale of such stock.

 

13.6.3 With respect to any advance payments made by Customer in Customer stock
for work that Catapult has not completed, but which stock Catapult has not sold
prior to the date of termination, Catapult shall return unsold stock to the
Customer free and clear of liens, encumbrances, obligations, security interests,
irregularities, pledges, or other defects in ownership.  In the event Catapult
is required to return unsold stock to the Customer under this subsection 13.6.2,
each of Catapult and Customer agrees and acknowledges that under US securities
laws it will be required to disclose to the other party any material non-public
information about the Customer that is in its possession as of the date of
transfer of Customer’s stock.  Each party agrees to keep any such information
disclosed under this Section 13.6.3 confidential in accordance with Section 7.

 

13.7 Any amounts that Customer owes to Catapult in connection with unavoidable
third party costs and expenses referred to in Section 13.6, shall be offset by
the reimbursements due to Customer under Section 13.6.1,13.6.2 and 13.6.3 (if
any).  Such offset shall be calculated as follows:

 

13.7.1 The offset shall be firstly applied against any cash due under clause
13.6.1

 

13.7.2 After applying the offset set forth in section 13.7.1 above, the balance
of the offset, if any, shall then be applied to the amount to be returned to
Customer pursuant to section 13.6.2.

 

13.7.3 After applying the offset set forth in section 13.7.2 above, the balance
of the offset, if any, shall then be applied to the amount to be returned to
Customer pursuant to section 13.6.3. The offset shall be applied against the
value of the unsold shares of stock to be returned to Customer pursuant to
Section 13.6.3.  For purposes of this section and Section 13.6.3 only, the value
of such unsold stock shall be determined using the volume weighted 20 day
average trading price of Asterias Series A Common Stock on the NYSE MKT, during
the 20 trading days immediately prior to termination and the last USD to GBP
exchange rate as published by the Wall Street Journal immediately prior to the
date of termination.

 

13.8 Following termination of this Agreement or any of statements of works, the
following provisions of this Agreement shall remain in full force and effect:
clauses 1,  7, 8.1, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 9, 10, 11, 12, 13.6, 13.7  and
14.  Notwithstanding the foregoing, clauses 8.3-8.8 shall only survive where
termination was not as a result of the Catapult exercising its termination
rights under clauses 13.1-3.

 

14. GENERAL

 

14.1 Neither Party shall have any liability or be deemed to be in breach of this
Agreement for any delays or failures in performance of this Agreement that
result from circumstances beyond the reasonable control of that Party, including
without limitation labour disputes involving that Party.

 

14.2 This Agreement may only be amended in writing signed by duly authorized
representatives of Customer and Catapult.

 

14.3 Neither Party shall be entitled to assign, transfer, charge, hold on trust
for any person or deal in any manner with any of its rights under this Agreement
if it has not obtained the prior written consent of the other Party, such
consent not to be unreasonably withheld, delayed or made conditional.

 
13

--------------------------------------------------------------------------------

14.4 No failure or delay on the part of either Party to exercise any right or
remedy under this Agreement shall be construed or operate as a waiver thereof,
nor shall any single or partial exercise of any right or remedy preclude the
further exercise of such right or remedy.

 

14.5 If any provision or part of this Agreement is held to be invalid,
amendments to this Agreement may be made by the addition or deletion of wording
as appropriate to remove the invalid part or provision but otherwise retain the
provision and the other provisions of this Agreement to the maximum extent
permissible under applicable law.

 

14.6 Nothing in this Agreement shall create, evidence, or imply any agency,
partnership, or joint venture between the parties. Neither Party shall act or
describe itself as the agent of the other, nor shall it make or represent that
it has authority to make any commitments on the other’s behalf.

 

14.7 In this Agreement:

 

14.7.1 the headings are used for convenience only and shall not affect its
interpretation;

 

14.7.2 references to persons shall include incorporated and unincorporated
persons; references to the singular include the plural and vice versa; and
references to the masculine include the feminine; and

 

14.7.3 where the word ‘including’ is used it shall be understood as meaning
‘including without limitation’.

 

14.8 Any notice to be given under this Agreement shall be in writing and shall
be sent by first-class mail or air mail, or by fax or email (confirmed by
first-class mail or air mail) to the address of the relevant Party set out at
the head of this Agreement, or to the relevant fax number or email address set
out in the Side Letter, or to such other address, fax number address or email as
that Party may from time to time notify to the other Party in accordance with
clauses 14.8 and 14.9.

 

14.9 Notices sent in accordance with clause 14.8 shall be deemed to have been
received three (3) working days after the day of posting (in the case of inland
first-class mail), or seven (7) working days after the date of posting (in the
case of air mail), or on the next working day after transmission (in the case of
fax messages, but only if a transmission report is generated by the sender’s fax
machine recording a message from the recipient’s fax machine, confirming that
the fax was sent to the number indicated above and confirming that all pages
were successfully transmitted).

 

14.10 If there is a dispute between the Parties relating to this Agreement, the
Parties shall in the first instance attempt to solve the dispute amicably. If
they cannot do so, the dispute shall be referred to the chief executives of each
Party who shall meet to try to resolve the matter. If the Parties’ chief
executives are unable to agree upon a resolution within twenty (20) days of the
referral of the dispute to them, either Party may commence proceedings in
accordance with clause

 

14.11 Nothing in this clause shall prevent or delay a Party from seeking interim
relief in any court of competent jurisdiction.

 

14.12 The validity, construction, and performance of this Agreement shall be
governed by English law and shall be subject to the exclusive jurisdiction of
the English courts to which the Parties hereby submit, except that a Party may
seek an interim injunction in any court of competent jurisdiction.

 

14.13 Neither Party shall make any press or other public announcement concerning
any aspect of this Agreement, or make any use of the name of the other Party in
connection with or in consequence of this Agreement, without the prior written
consent of the other Party.

 
14

--------------------------------------------------------------------------------

14.14 This Agreement, including the Side Letter, sets out the entire agreement
between the Parties relating to its subject matter and supersedes all prior oral
or written agreements, arrangements or understandings between them relating to
such subject matter. Subject to clause 12.4, the Parties acknowledge that they
are not relying on any representation, agreement, term, or condition which is
not set out in this Agreement.

 

14.15 This Agreement does not create any right enforceable by any person who is
not a Party to it.

 
15

--------------------------------------------------------------------------------

Agreed by the parties through their authorized signatories:


Signed by:
Keith Thompson
/s/ Keith Thomspn
   
(Signature)
     
for and on behalf of
CELL THERAPY CATAPULT
SERVICES LIMITED
on 8th day of October 2015



Signed by:
Matthew Durdy
/s/ Matthew Durdy
   
(Signature)
     
for and on behalf of
CELL THERAPY CATAPULT
SERVICES LIMITED
on 8th day of October 2015



Signed by:
Pedro Lichtinger
/s/ Pedro Lichtinger
 
(Print Name)
(Signature)
     
for and on behalf of
ASTERIAS
BIOTHERAPEUTICS
INCORPORATED
on 8th day of October 2015

 
16

--------------------------------------------------------------------------------

SCHEDULE 1
Additional Commitments



· The Customer will incorporate a UK permanent establishment (PE) within 9
months of the Effective Date of the Agreement; and




· The Customer will appoint a UK based project manager who will be an employee
of the Asterias UK PE within 9 months of the Effective Date of the Agreement

 
 
17

--------------------------------------------------------------------------------